Case 9:21-cv-80086-AMC Document 54 Entered on FLSD Docket 06/17/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                CASE NO. 21-80086-CIV-CANNON

  NUSRAT RIZVI and EILEEN RIZVI,

         Plaintiffs,
  v.

  VICTOR A. BOLDEN, et al.,

        Defendants.
  _______________________________/

                         ORDER ADOPTING MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon Plaintiff’s Complaint [ECF No. 1], filed on

  January 15, 2021. The Complaint was previously referred to Magistrate Judge Bruce E. Reinhart

  for a Report and Recommendation (“R&R”) on all dispositive matters [ECF No. 40]. On June 2,

  2021, Magistrate Judge Reinhart issued an R&R recommending that the case be dismissed without

  prejudice for failure to prosecute [ECF No. 47]. The R&R notified the parties that any objections

  had to be filed within fourteen days of the entry of the R&R [ECF No. 47 p. 5]. On June 16, 2021,

  Defendant Hinckley, Allen & Snyder, LLP filed a Partial Objection to the R&R, arguing that

  Plaintiff’s complaint should be dismissed with prejudice rather than without prejudice because

  Plaintiffs have engaged in what they describe as a pattern of “clear failure to prosecute, willful

  delay, and failure to follow Court Orders” [ECF No. 53 p. 2; see ECF No. 53 (providing additional

  background in support of Plaintiffs’ failure to prosecute similar cases based on same operative

  facts)]. Plaintiff has not filed objections or sought additional time in which to do so.

         The Court has conducted a de novo review of the R&R and the record in this case and is

  otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir.
Case 9:21-cv-80086-AMC Document 54 Entered on FLSD Docket 06/17/2021 Page 2 of 2

                                                           CASE NO. 21-80086-CIV-CANNON


  2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds the R&R to be well reasoned

  and correct. The Court also has reviewed the record and agrees with Defendant Hinckley, Allen

  & Snyder, LLP that dismissal with prejudice is warranted for the reasons stated in the Partial

  Objection [ECF No. 53]. Accordingly, it is ORDERED and ADJUDGED as follows:

         1.     The R&R [ECF No. 40] is ADOPTED with the additional clarification that the

                Complaint is dismissed with prejudice as opposed to without prejudice;

         2.     The Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE;

         3.     All pending motions are DENIED AS MOOT; and

         4.     The Clerk shall CLOSE this case.

         DONE AND ORDERED in Fort Pierce, Florida this 17th day of June 2021.




                                                       _________________________________
                                                       AILEEN M. CANNON
                                                       UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                                2
